UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/30/17 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus/Standish Global Fixed Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/Standish Global Fixed Income Fund SEMIANNUAL REPORT June 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Futures 21 Statement of Options Written 22 Statement of Forward Foreign Currency Exchange Contracts 23 Statement of Swap Agreements 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 31 Notes to Financial Statements 35 Information About the Renewal of the Fund’s Investment Advisory and Administration Agreements 53 FOR MORE INFORMATION Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Standish Global Fixed Income Fund, covering the six-month period from January 1, 2017 through June 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets generally rallied over the first half of 2017 as corporate earnings grew and global economic conditions improved. While the rally was relatively broad-based, U.S. stock market leadership shifted toward larger, growth-oriented companies and away from smaller, economically sensitive companies that had been expected to benefit from a new presidential administration’s stimulative policy proposals. International stocks fared particularly well amid more positive economic data from Europe and the emerging markets. In the bond market, despite short-term interest-rate hikes from the Federal Reserve Board, yields of longer-term U.S. government securities moderated somewhat and prices rose when it became clear that major tax and fiscal reforms would take time and political capital to enact. The markets’ strong performance has been supported by solid underlying fundamentals, most notably rising corporate profits, a robust labor market, and muted inflation. While we currently expect these favorable conditions to persist over the second half of the year, we remain watchful for economic and political risks that could derail the rallies. As always, we encourage you to discuss the risks and opportunities of today’s investment environment with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation July 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2017 through June 30, 2017, as provided by portfolio managers David Leduc, CFA, and Brendan Murphy, CFA, of Standish Mellon Asset Management Co., Sub-Investment Adviser Market and Fund Performance Overview For the six-month period ended June 30, 2017, Dreyfus/Standish Global Fixed Income Fund’s Class A shares achieved a total return of 2.59%, Class C shares returned 2.23%, Class I shares returned 2.77%, and Class Y shares returned 2.79%. 1 In comparison, the Bloomberg Barclays Global Aggregate Index (Hedged) (the “Index”), the fund’s benchmark, produced a total return of 1.43% for the same period. 2 Global bonds generally produced positive returns during the reporting period despite rising interest rates in some major markets. The fund’s interest-rate and country-allocation strategies enabled it to outperform the Index. The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in U.S. dollar- and non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets. The fund invests principally in bonds, notes, mortgage-related securities, asset-backed securities, floating rate loans (limited to up to 20% of the fund’s net assets) and other floating rate securities and Eurodollar and Yankee dollar instruments. The fund generally invests in eight or more countries, but always invests in at least three countries, one of which may be the United States. The fund may invest up to 25% of its assets in emerging markets generally and up to 7% of its net assets in any single emerging market country. We focus on identifying undervalued government bond markets, currencies, sectors and securities and de-emphasize the use of interest-rate forecasting. We look for fixed-income securities with the potential for credit upgrades, unique structural characteristics or innovative features. We select securities by using fundamental economic research and quantitative analysis to allocate assets among countries and currencies, and by focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. Changing Monetary Policies Influenced Global Bonds The first half of 2017 was characterized by a shift in the monetary policies of major central banks, particularly the European Central Bank and the Federal Reserve Board (the “Fed”) in the United States. Evidence of stronger economic growth prompted a move away from the aggressively accommodative monetary policies of the past few years, which included historically low short-term rates in the United States and, at times, negative interest rates in Europe. In light of persistently low inflation, the shift in central banks’ policy stances appeared also to stem from a decision to focus more intently on economic stability and less on inflationary pressures. While interest rates climbed in several major markets, such as Germany and other countries in the core of Europe, other nations saw lower rates, including New Zealand and Portugal. In the United States, short-term interest rates rose when the Fed twice raised its target for the overnight federal funds rate. In contrast, longer-term U.S. interest rates moderated in the wake of a spike during the final weeks of 2016 as investors came to realize that the new presidential administration’s stimulative policy proposals would take time and political capital to enact. Meanwhile, corporate-backed bonds generally continued to produce robust returns in an environment of growing corporate earnings. 3 DISCUSSION OF FUND PERFORMANCE (continued) Fund Strategies Bolstered Relative Results The fund achieved positive results compared to the Index on the strength of several investment strategies. Our country allocations proved favorable due to overweighted exposure to Mexico, Australia, and New Zealand and underweighted positions in Germany and the United Kingdom. Positions in emerging-market bonds from Morocco, Indonesia, and Argentina also fared well, as did exposure to Latin American currencies such as the Mexican peso and Argentinian peso. Furthermore, our interest-rate strategies proved effective when a relatively short average duration helped the fund cushion the impact of rising interest rates. We maintained relatively light exposure to bonds with longer-term maturities, instead emphasizing intermediate-term securities. Although disappointments during the reporting period proved relatively mild, underweighted exposure to Asian currencies weighed to a modest degree on relative performance. At times during the reporting period, we employed futures contracts and swap options to establish our interest-rate strategies, and options to set currency exposures. A More Cautious Investment Posture In light of recent shifts toward less accommodative global monetary policies, we have adopted a more defensive investment posture, including underweighted exposure to bonds in Europe and the United Kingdom where interest rates are expected to rise. We have reduced the fund’s exposure to corporate-backed bonds toward the lower end of its range, and we have moderated the fund’s overweighted positions in emerging-market and inflation-linked bonds. In our view, these strategies should position the fund to weather bouts of heightened market volatility as interest rates rise and central banks pare back their quantitative easing programs. July 17, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. The fixed-income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures, options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: FactSet. — The Bloomberg Barclays Global Aggregate Index (Hedged) is a flagship measure of global investment-grade debt from 24 local currency markets. This multi-currency benchmark includes treasury, government-related, corporate and securitized fixed-rate bonds from both developed and emerging market issuers. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from January 1, 2017 to June 30, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .83% for Class A, 1.57% for Class C, .53 % for Class I and .48% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS June 30, 2017 (Unaudited) Bonds and Notes - 95.4% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Argentina - 2.2% Argentine Government, Sr. Unscd. Bonds 6.88 1/26/27 11,200,000 11,608,800 Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 413,775,000 26,718,160 Buenos Aires Province, Sr. Unscd. Notes 5.75 6/15/19 7,050,000 b 7,291,462 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 6,800,000 b 7,650,000 Buenos Aires Province, Unscd. Bonds ARS 0.00 5/31/22 114,000,000 c 7,012,694 Australia - 7.0% Australian Government, Sr. Unscd. Bonds, Ser. 126 AUD 4.50 4/15/20 236,950,000 Belgium - 1.0% Belgium Government, Unscd. Bonds, Ser. 74 EUR 0.80 6/22/25 22,900,000 b Brazil - .5% Brazilian Government, Unscd. Notes BRL 10.00 1/1/21 49,250,000 Canada - 3.9% BMW Canada Auto Trust, Ser. 2016-1A, Cl. A1 CAD 1.37 9/20/18 1,812,777 b 1,398,430 BMW Canada Auto Trust, Ser. 2017-1A, Cl. A2 CAD 1.68 5/20/20 12,350,000 b 9,483,158 Canadian Government, Unscd. Bonds CAD 0.75 9/1/20 34,010,000 25,838,211 Canadian Government, Unscd. Bonds CAD 2.25 6/1/25 12,700,000 10,240,795 Canadian Government, Unscd. Bonds CAD 3.50 12/1/45 12,360,000 12,203,880 Cenovus Energy, Sr. Unscd. Notes 4.25 4/15/27 10,825,000 b,d 10,333,556 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 986,960 b 762,770 CNH Capital Canada Receivables Trust, Ser. 2017-1A, Cl. A2 CAD 1.71 5/15/23 11,025,000 b 8,456,638 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A1 CAD 1.38 8/20/18 1,227,107 b 946,542 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A2 CAD 1.64 3/20/19 5,050,000 b 3,894,863 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A3 CAD 1.83 6/21/21 5,800,000 b 4,470,848 MBARC Credit Canada, Ser. 2016-AA, Cl. A1 CAD 1.26 9/17/18 7,666,888 b 5,913,105 MBARC Credit Canada, Ser. 2016-AA, Cl. A2 CAD 1.53 6/17/19 11,025,000 b 8,488,689 MBARC Credit Canada, Ser. 2016-AA. Cl. A3 CAD 1.72 7/15/21 3,350,000 b 2,578,270 Teck Resources, Gtd. Notes 6.25 7/15/41 3,575,000 3,726,938 6 Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Chile - .5% Chilean Government, Unscd. Bonds CLP 4.50 3/1/21 8,890,000,000 Colombia - .5% Colombian Government, Sr. Unscd. Bonds, Ser. B COP 10.00 7/24/24 37,206,900,000 Czech Republic - .1% Czech Government, Bonds, Ser. 100 CZK 0.25 2/10/27 70,500,000 Egypt - .1% Arab Republic of Egypt, Sr. Unscd. Notes 8.50 1/31/47 3,000,000 b France - 1.3% AXA, Sub. Notes EUR 5.25 4/16/40 3,500,000 4,479,208 French Government, Unscd. Bonds EUR 2.00 5/25/48 14,200,000 16,783,552 SFR Group, Sr. Scd. Notes 7.38 5/1/26 3,375,000 b 3,674,531 Societe Generale, Gtd. Notes 2.75 10/12/17 4,510,000 4,524,928 Societe Generale, Sr. Unscd. Notes EUR 2.38 2/28/18 5,300,000 6,158,609 Germany - 1.5% Allianz, Jr. Sub. Bonds EUR 3.38 12/31/49 3,100,000 3,797,884 Allianz, Sub. Notes EUR 5.63 10/17/42 4,300,000 5,931,116 Driver thirteen, Ser. 13, Cl. A EUR 0.00 2/22/21 1,503,974 c 1,721,681 Globaldrive Auto Receivables, Ser. 16-A, Cl. A EUR 0.00 1/20/24 3,270,240 c 3,748,977 Globaldrive Auto Receivables, Ser. 16-B, Cl. A EUR 0.13 8/20/24 11,045,519 c 12,704,743 KFW, Govt. Gtd. Notes AUD 4.00 1/16/19 18,050,000 14,284,995 Hungary - .1% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,400,000 b Indonesia - .2% Indonesian Government, Sr. Unscd. Notes EUR 3.75 6/14/28 5,200,000 b Ireland - .8% AerCap Ireland Capital, Gtd. Notes 4.50 5/15/21 4,550,000 4,831,331 AerCap Ireland Capital, Gtd. Notes 5.00 10/1/21 2,000,000 2,166,324 Irish Government, Unscd. Bonds EUR 2.00 2/18/45 2,150,000 2,496,491 MMC Norilsk Nickel, Sr. Unscd. Notes 4.10 4/11/23 9,500,000 b 9,475,062 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Ireland - .8% (continued) Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 2,225,000 b 2,329,575 Israel - .1% Israeli Government, Bonds, Ser. 0327 ILS 2.00 3/31/27 12,975,000 Italy - .8% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 2,165,000 2,551,888 Intesa Sanpaolo, Gtd. Notes 3.88 1/15/19 15,308,000 15,691,971 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,585,000 3,618,667 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 1,075,000 1,284,892 Ivory Coast - .2% Ivory Coast Government, Sr. Unscd. Bonds EUR 5.13 6/15/25 2,450,000 b 2,834,877 Ivory Coast Government, Sr. Unscd. Bonds 6.13 6/15/33 3,700,000 b 3,565,875 Japan - 15.5% Development Bank of Japan, Govt. Gtd. Bonds JPY 1.70 9/20/22 325,000,000 3,137,198 Japanese Government, Sr. Unscd. Bonds, Ser. 118 JPY 0.20 6/20/19 3,147,850,000 28,156,122 Japanese Government, Sr. Unscd. Bonds, Ser. 128 JPY 0.10 6/20/21 14,474,750,000 129,619,504 Japanese Government, Sr. Unscd. Bonds, Ser. 156 JPY 0.40 3/20/36 6,425,050,000 55,853,749 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 5,811,000,000 e 53,773,160 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 6,182,700,000 e 57,396,075 Japanese Government, Sr. Unscd. Bonds, Ser. 21 JPY 0.10 3/10/26 3,189,000,000 e 29,618,403 Japanese Government, Sr. Unscd. Bonds, Ser. 307 JPY 1.30 3/20/20 3,206,400,000 29,588,081 Japanese Government, Sr. Unscd. Bonds, Ser. 336 JPY 0.50 12/20/24 3,779,400,000 34,858,854 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 513,000,000 5,579,857 Kuwait - .6% Kuwaiti International Bond, Sr. Unscd. Notes 3.50 3/20/27 17,000,000 b Luxembourg - .6% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 3,575,000 b 3,977,188 E-Carat, Ser. 16-1, Cl. A EUR 0.08 10/18/24 7,063,503 c 8,105,845 8 Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Luxembourg - .6% (continued) Volkswagen Car Lease, Ser. 22, Cl. A EUR 0.25 8/21/21 3,429,276 c 3,930,801 Mexico - 1.9% Banco Nacional de Comercio Exterior, Sr. Unscd. Notes 4.38 10/14/25 7,100,000 b 7,366,250 Mexican Government, Bonds, Ser. M MXN 8.00 11/7/47 384,000,000 23,084,644 Mexican Government, Sr. Unscd. Bonds, Ser. M MXN 7.75 11/13/42 371,750,000 21,679,741 Morocco - .2% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 3,870,000 Netherlands - 4.3% ABN AMRO Bank, Sub. Notes 4.75 7/28/25 9,350,000 b 9,875,853 ABN AMRO Bank, Sub. Notes EUR 2.88 1/18/28 3,700,000 4,507,911 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 7,225,000 b 7,133,965 Iberdrola International, Gtd. Notes EUR 1.13 1/27/23 1,400,000 1,640,189 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 946,736 ING GROEP, Sub. Notes EUR 3.00 4/11/28 2,500,000 c 3,065,057 Lukoil International Finance, Gtd. Notes 4.75 11/2/26 12,950,000 b 13,281,261 Mylan, Gtd. Notes 2.50 6/7/19 6,125,000 6,177,062 Petrobras Global Finance, Gtd. Notes 6.13 1/17/22 4,640,000 4,802,400 Petrobras Global Finance, Gtd. Notes 7.38 1/17/27 5,865,000 6,219,832 Petrobras Global Finance, Gtd. Notes 7.25 3/17/44 8,350,000 8,241,450 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 6,180,000 7,411,426 Schaeffler Finance, Sr. Scd. Notes 4.75 5/15/23 3,375,000 b 3,493,125 Shell International Finance, Gtd. Notes 3.75 9/12/46 13,750,000 13,065,525 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 2.80 7/21/23 3,200,000 3,116,317 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 5,600,000 d 5,329,274 Vonovia Finance, Gtd. Notes 3.20 10/2/17 1,585,000 b 1,588,834 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 9,000,000 10,732,002 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Netherlands - 4.3% (continued) WPC, Gtd. Bonds EUR 2.25 7/19/24 6,100,000 7,187,597 New Zealand - 2.3% New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 81,958,000 f Norway - .3% Norwegian Government, Unscd. Bonds, Ser. 474 NOK 3.75 5/25/21 61,700,000 b Peru - .2% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 5,000,000 Poland - 1.4% Polish Government, Bonds, Ser. 0727 PLN 2.50 7/25/27 157,500,000 Portugal - 2.4% Portuguese Government, Sr. Unscd. Bonds EUR 2.88 7/21/26 26,450,000 30,427,711 Portuguese Government, Sr. Unscd. Bonds EUR 4.13 4/14/27 29,100,000 36,326,474 Romania - .3% Romanian Government, Unscd. Notes EUR 2.88 5/26/28 6,475,000 b Russia - .6% Russian Government, Unscd. Bonds, Ser. 6215 RUB 7.00 8/16/23 996,225,000 Senegal - .3% Senegalese Government, Unscd. Notes 6.25 5/23/33 7,000,000 b Serbia - .2% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 3,600,000 South Africa - 1.1% South African Government, Bonds, Ser. 2048 ZAR 8.75 2/28/48 382,300,000 26,088,158 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 65,800,000 5,583,884 South Korea - 3.1% Republic of Korea, Sr. Unscd. Bonds, Ser. 2506 KRW 2.25 6/10/25 6,341,600,000 5,588,961 Republic of Korea, Sr. Unscd. Bonds, Ser. 2512 KRW 2.25 12/10/25 90,268,000,000 79,410,514 Spain - 2.1% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 10,000,000 12,009,548 Driver Espana, Ser. 3, Cl. A EUR 0.68 12/21/26 4,595,085 c 5,295,705 10 Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Spain - 2.1% (continued) Spanish Government, Sr. Unscd. Bonds EUR 2.90 10/31/46 30,600,000 35,383,692 Telefonica Emisiones, Gtd. Notes EUR 1.53 1/17/25 5,300,000 6,148,688 Sri Lanka - .5% Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 12,075,000 b 12,545,889 Sri Lankan Government, Sr. Unscd. Notes 6.20 5/11/27 2,625,000 b 2,627,384 Supranational - 3.8% European Investment Bank, Sr. Unscd. Bonds CAD 1.25 11/5/20 15,050,000 b 11,464,136 European Investment Bank, Sr. Unscd. Notes CAD 1.13 9/16/21 8,500,000 6,407,039 International Bank for Reconstruction & Development, Sr. Unscd. Notes 1.88 4/21/20 4,500,000 4,522,577 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 69,975,000 52,248,731 International Finance Corporation, Sr. Unscd. Notes INR 6.30 11/25/24 328,130,000 5,162,582 Nordic Investment Bank, Sr. Unscd. Notes NOK 1.38 7/15/20 215,000,000 26,076,297 Switzerland - .3% Credit Suisse Group, Sr. Unscd. Notes 4.28 1/9/28 8,725,000 b Thailand - .3% Thai Government, Sr. Unscd. Bonds THB 2.13 12/17/26 257,000,000 Turkey - .6% Turkish Government, Unscd. Bonds TRY 2.00 9/18/24 47,525,000 Ukraine - .1% Ukrainian Government, Sr. Unscd. Notes 0.00 5/31/40 3,800,000 c United Kingdom - 5.7% Barclays, Jr. Sub. Bonds 7.88 12/31/49 6,000,000 6,470,340 Barclays, Sub. Notes 5.20 5/12/26 8,100,000 8,554,029 HSBC Holdings, Sub. Notes 4.38 11/23/26 5,800,000 6,030,388 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 3,275,000 b 3,594,313 Lloyds Banking Group, Sr. Unscd. Notes 3.10 7/6/21 4,000,000 4,066,484 Lloyds Banking Group, Sr. Unscd. Notes 3.75 1/11/27 8,500,000 8,569,819 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United Kingdom - 5.7% (continued) Royal Bank of Scotland Group, Sr. Unscd. Notes 3.88 9/12/23 28,725,000 29,333,884 Santander UK Group Holdings, Sr. Unscd. Notes 3.57 1/10/23 6,525,000 6,679,708 United Kingdom Gilt, Unscd. Bonds GBP 1.50 1/22/21 15,600,000 21,052,340 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 34,550,000 57,494,173 Vodafone Group, Sr. Unscd. Notes EUR 1.25 8/25/21 5,400,000 6,354,489 United States - 25.6% 21st Century Fox America, Gtd. Notes 3.70 10/15/25 2,600,000 2,669,737 A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 193,777 b 193,674 Abbott Laboratories, Sr. Unscd. Notes 3.75 11/30/26 2,850,000 2,915,225 Abbott Laboratories, Sr. Unscd. Notes 4.90 11/30/46 10,800,000 11,984,306 AbbVie, Sr. Unscd. Bonds EUR 1.38 5/17/24 8,250,000 9,516,484 Ally Financial, Gtd. Notes 3.50 1/27/19 3,310,000 3,363,788 AMC Networks, Gtd. Notes 5.00 4/1/24 2,759,000 2,831,424 American Homes 4 Rent, Ser. 2014-SFR3, Cl. A 3.68 12/17/36 2,531,214 b 2,640,927 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,430,730 2,431,107 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 573,116 574,465 Amgen, Sr. Unscd. Notes 4.40 5/1/45 2,825,000 2,917,434 Antero Resources, Gtd. Notes 5.63 6/1/23 915,000 931,013 Antero Resources, Gtd. Notes 5.00 3/1/25 2,775,000 b 2,705,625 Apple, Sr. Unscd. Notes 3.25 2/23/26 8,895,000 9,065,081 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.74 12/5/32 2,305,000 b,c 2,420,927 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 1,301,000 1,359,286 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 2,800,000 b 2,925,443 Barclays Commercial Mortgage Securities Trust, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,308,377 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 3.32 3/25/34 641,530 c 637,988 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.59 12/11/40 225,294 c 245,004 12 Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 25.6% (continued) Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 3,008,720 3,017,743 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.65 6/11/40 387,529 c 386,758 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.93 6/11/50 2,000,000 c 2,019,960 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.26 6/11/50 950,000 c 953,653 Branch Banking & Trust, Sub. Bonds 3.80 10/30/26 10,890,000 11,428,859 Branch Banking & Trust, Sub. Notes 3.63 9/16/25 7,850,000 8,173,812 Bway Holding, Sr. Scd. Notes 5.50 4/15/24 6,656,000 b 6,814,080 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 858,004 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 900,000 909,960 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. C 2.41 5/20/19 2,275,000 2,280,738 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 2,850,000 2,886,174 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. B 2.29 5/20/20 6,000,000 6,029,130 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. D 3.16 11/20/20 7,275,000 7,371,020 Capital One Financial, Sub. Notes 3.75 7/28/26 15,000,000 14,666,700 CarMax Auto Owner Trust, Ser. 2014-4, Cl. D 3.04 5/17/21 2,625,000 2,644,522 CarMax Auto Owner Trust, Ser. 2015-2, Cl. D 3.04 11/15/21 1,000,000 1,005,822 CCO Holdings, Sr. Unscd. Notes 5.88 4/1/24 3,420,000 b 3,659,400 Cheniere, Sr. Scd. Notes 5.13 6/30/27 3,700,000 b 3,797,125 Chrysler Capital Auto Receivables Trust, Ser. 2013-AA, Cl. D 2.93 8/17/20 5,100,000 b 5,122,847 Chrysler Capital Auto Receivables Trust, Ser. 2013-BA, Cl. C 2.24 9/16/19 1,135,000 b 1,138,787 Chrysler Capital Auto Receivables Trust, Ser. 2015-AA, Cl. D 3.15 1/18/22 3,100,000 b 3,079,506 Chrysler Capital Auto Receivables Trust, Ser. 2015-BA, Cl. C 3.26 4/15/21 3,500,000 b 3,550,045 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 7,920,000 8,659,261 Citigroup, Sub. Bonds 4.40 6/10/25 5,870,000 6,118,976 Citizens Bank, Sr. Unscd. Notes 2.25 3/2/20 7,775,000 7,772,162 Cobalt CMBS Commercial Mortgage Trust, Ser. 2007-C3, Cl. AJ 5.89 5/15/46 5,280,981 c 5,413,006 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 25.6% (continued) Colony American Homes, Ser. 2014-1A, Cl. C 3.06 5/17/31 1,625,000 b,c 1,639,848 Colony Starwood Homes, Ser. 2016-2A, Cl. A 2.46 12/17/33 12,496,350 b,c 12,616,424 Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 10,510,438 10,613,394 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,267,382 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 580,366 594,584 Cox Communications, Sr. Unscd. Notes 3.35 9/15/26 3,250,000 b 3,197,916 Crown Castle International, Sr. Unscd. Notes 2.25 9/1/21 4,675,000 4,604,782 Daimler Finance North America, Gtd. Notes 1.50 7/5/19 8,225,000 b 8,149,404 Davita Healthcare Partners, Gtd. Notes 5.00 5/1/25 3,600,000 3,618,000 Dell Equipment Finance Trust, Ser. 2015-1, Cl. C 2.42 3/23/20 6,880,000 b 6,901,512 Dell Equipment Finance Trust, Ser. 2016-1, Cl. A2 1.43 9/24/18 7,533,558 b 7,533,335 Digital Euro Finco, Gtd. Bonds EUR 2.63 4/15/24 5,814,000 7,060,576 DISH DBS, Gtd. Notes 5.88 11/15/24 3,425,000 3,667,216 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. C 3.06 5/17/21 4,844,097 b 4,879,793 Drive Auto Receivables Trust, Ser. 2016-CA, Cl. C 3.02 11/15/21 7,850,000 b 7,887,658 Drive Auto Receivables Trust, Ser. 2016-CA, Cl. D 4.18 3/15/24 8,000,000 b 8,174,088 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 2,185,757 b 2,200,275 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,425,000 b 2,479,768 DT Auto Owner Trust, Ser. 2015-3A, Cl. B 2.46 11/15/19 2,983,325 b 2,987,857 DT Auto Owner Trust, Ser. 2016-1A, Cl. C 3.54 10/15/21 865,000 b 872,186 Duke Energy, Sr. Unscd. Notes 2.65 9/1/26 2,800,000 2,664,880 Duke Energy, Sr. Unscd. Notes 3.75 9/1/46 5,375,000 5,136,135 Energy Transfer Partners, Sr. Unscd. Notes 4.75 1/15/26 2,865,000 2,985,877 Energy Transfer Partners, Sr. Unscd. Notes 4.20 4/15/27 2,050,000 d 2,045,939 Federal Home Loan Mortgage Corporation, Structured Agency Credit Risk Debt Notes, Ser. 2014-DN3, Cl. M2 3.42 8/25/24 124,684 c,g 125,233 First Data, Scd. Notes 5.75 1/15/24 3,425,000 b 3,570,563 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2004-FF4, Cl. M1 1.88 6/25/34 2,066,435 c 2,054,537 14 Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 25.6% (continued) Flagship Credit Auto Trust, Ser. 2015-2, Cl. A 1.98 10/15/20 937,032 b 938,520 Ford Credit Auto Owner Trust, Ser. 2014-A, Cl. B 1.71 5/15/19 1,750,000 1,751,929 Ford Credit Floorplan Master Owner Trust A, Ser. 2015-1, Cl. A1 1.42 1/15/20 8,355,000 8,352,374 Ford Motor Credit, Sr. Unscd. Notes 2.55 10/5/18 1,700,000 1,711,756 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 3,475,000 3,544,858 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 4,275,000 3,707,708 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.38 12/15/34 3,620,000 b,c 3,611,711 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/31/49 3,085,000 c 3,278,275 General Motors Financial, Gtd. Notes 3.10 1/15/19 4,475,000 4,537,977 General Motors Financial, Gtd. Notes 2.35 10/4/19 9,650,000 9,654,738 Genesis Energy, Gtd. Notes 6.75 8/1/22 2,100,000 2,115,750 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 3,350,000 3,366,779 Goldman Sachs Group, Sr. Unscd. Notes 3.50 11/16/26 10,380,000 10,338,304 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 6,710,000 6,948,594 Great Plains Energy, Sr. Unscd. Notes 3.90 4/1/27 3,075,000 3,117,211 GS Mortgage Securities Trust, Ser. 2016-GS2, Cl. A2 2.64 5/10/49 4,200,000 4,251,468 HCA, Sr. Scd. Notes 5.50 6/15/47 3,915,000 4,061,813 Hyundai Auto Receivables Trust, Ser. 2015-A, Cl. C 1.98 7/15/20 1,320,000 1,321,926 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 3,765,000 3,873,244 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 316,299 316,148 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 3,442,144 3,439,620 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 2,916,007 c 2,913,938 JPMorgan Chase & Co., Sr. Unscd. Notes 3.30 4/1/26 9,610,000 9,554,483 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.95 11/25/36 14,034 c 13,862 Kinder Morgan, Gtd. Notes 4.30 6/1/25 1,950,000 2,030,849 Kinder Morgan, Gtd. Notes 5.55 6/1/45 2,891,000 3,078,629 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 25.6% (continued) Kraft Heinz Foods, Gtd. Notes EUR 2.00 6/30/23 5,300,000 6,317,832 Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 13,575,000 15,541,525 Kubota Credit Owner Trust, Ser. 2016-1A, Cl. A3 1.50 7/15/20 4,900,000 b 4,871,202 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 4,605,000 b 4,604,194 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 3,450,000 3,604,929 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.68 4/15/49 563,205 c 570,752 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 1.32 3/25/35 228,942 c 216,619 New Residential Mortgage Loan Trust, Ser. 2017-3A, Cl. A1 4.00 4/25/57 11,650,000 b,c 12,224,660 Newell Brands, Sr. Unscd. Notes 2.60 3/29/19 737,000 744,526 Occidental Petroleum, Sr. Unscd. Notes 3.00 2/15/27 6,675,000 6,508,619 OneMain Financial Issuance Trust, Ser. 2014-2A, Cl. A 2.47 9/18/24 1,965,145 b 1,970,165 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. A 3.19 3/18/26 5,344,000 b 5,403,986 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. B 3.85 3/18/26 3,250,000 b 3,300,120 OneMain Financial Issuance Trust, Ser. 2015-2A, Cl. A 2.57 7/18/25 5,462,083 b 5,475,150 Oracle, Sr. Unscd. Notes 4.00 7/15/46 11,100,000 11,255,311 OSCAR US Funding Trust, Ser. 2017-1A, Cl. A2A 2.30 5/11/20 2,950,000 b 2,956,404 OSCAR US Funding Trust, Ser. 2017-1A, Cl. A4 3.30 5/10/24 3,560,000 b 3,600,456 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 3,300,000 b 3,594,228 Prosper Marketplace Issuance Trust, Ser. 2017-1A, Cl. A 2.56 6/15/23 5,875,000 b 5,895,228 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 2,200,000 2,404,857 Prudential Financial, Sr. Unscd. Notes 4.50 11/15/20 4,000,000 4,294,260 Reynolds Group, Gtd. Notes 7.00 7/15/24 3,345,000 b,d 3,594,504 Santander Drive Auto Receivables Trust, Ser. 2015-5, Cl. D 3.65 12/15/21 886,000 906,058 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,105,000 3,415,500 SoFi Consumer Loan Program Trust, Ser. 2016-3, Cl. A 3.05 12/26/25 728,342 b 735,475 Southern, Sr. Unscd. Notes 3.25 7/1/26 9,275,000 9,091,819 Springleaf Funding Trust, Ser. 2015-AA, Cl. A 3.16 11/15/24 9,175,000 b 9,260,720 Springleaf Funding Trust, Ser. 2016-AA, Cl. A 2.90 11/15/29 12,150,000 b 12,215,102 16 Bonds and Notes - 95.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) United States - 25.6% (continued) Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 4,050,000 4,465,125 Sprint Spectrum, Sr. Scd. Notes 3.42 3/20/23 9,800,000 b,c 9,910,250 SunTrust Auto Receivables Trust, Ser. 2015-15A, Cl. A3 1.42 9/16/19 4,004,136 b 4,003,966 Targa Resources Partners, Gtd. Notes 5.13 2/1/25 3,425,000 b 3,540,594 T-Mobile USA, Gtd. Notes 6.00 3/1/23 2,900,000 3,076,697 Towd Point Mortgage Trust, Ser. 2017-2, Cl. A1 2.75 4/25/57 3,419,386 b,c 3,456,166 Tricon American Homes, Ser. 2016-SFR1, Cl. A 2.59 11/17/33 13,190,000 b 13,057,655 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 42,703,085 h 42,992,441 U.S. Treasury Inflation Protected Securities, Notes 0.38 1/15/27 36,134,469 d,h 35,503,850 U.S. Treasury Notes 2.25 2/15/27 3,750,000 3,733,886 Verizon Communications, Sr. Unscd. Notes 4.13 3/16/27 3,750,000 3,881,059 Verizon Owner Trust, Ser. 2016-1A, Cl. A 1.42 1/20/21 8,000,000 b 7,970,382 Visa, Sr. Unscd. Notes 2.20 12/14/20 9,250,000 9,331,030 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 6,125,000 5,989,491 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 1,675,000 1,758,624 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 2,125,000 b 2,128,577 Zayo Group, Gtd. Notes 5.75 1/15/27 3,055,000 b 3,203,931 Uruguay - .3% Uruguayan Government, Sr. Unscd. Notes UYU 9.88 6/20/22 194,145,000 b Total Bonds and Notes (cost $2,611,648,728) 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Options Purchased - .1% Face Amount Covered by Contracts ($) Value ($) Call Options - .0% 10 Year Interest Rate Swaption, July 2017 @ 2.11 1,120,000 2,486 New Zealand Dollar Cross Currency, September 2017 @ NZD 1.06 AUD 73,400,000 486,295 Put Options - .1% 10 Year Interest Rate Swaption, August 2017 @ 1.23 432,500 956,831 10 Year Interest Rate Swaption, July 2017 @ 2.11 1,120,000 1,686,082 South African Rand, July 2017 @ ZAR 13.17 26,400,000 261,409 Total Options Purchased (cost $2,967,948) Short-Term Investments - 1.4% Yield at Date of Purchase (%) Maturity Date Principal Amount ($) Value ($) U.S. Treasury Bills (cost $37,402,314) 0.89 9/28/17 37,485,000 i Other Investment - 3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $86,033,929) 86,033,929 j 18 Investment of Cash Collateral for Securities Loaned - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Money Market Fund, Institutional Shares (cost $18,336,750) 18,336,750 j Total Investments (cost $2,756,389,669) 100.7% Liabilities, Less Cash and Receivables (0.7%) Net Assets 100.0% AUD—Australian Dollar a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar CLP—Chilean Peso COP—Colombian Peso CZK—Czech Koruna EUR—Euro GBP—British Pound ILS—Israeli Shekel INR—Indian Rupee JPY—Japanese Yen KRW—South Korean Won MXN—Mexican Peso NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira UYU—Uruguayan Peso ZAR—South African Rand b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, these securities were valued at $510,232,176 or 18.44% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Security, or portion thereof, on loan. At June 30, 2017, the value of the fund’s securities on loan was $56,811,682 and the value of the collateral held by the fund was $59,092,477, consisting of cash collateral of $18,336,750 and U.S. Government & Agency securities valued at $40,755,727. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. g The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. h Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. i Held by or on behalf of a counterparty for open futures contracts. j Investment in affiliated money market mutual fund. 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 55.3 Corporate Bonds 24.7 Asset-Backed 9.8 Short-Term/Money Market Investments 5.2 U.S. Government 3.0 Commercial Mortgage-Backed 2.1 Residential Mortgage-Backed .5 Options Purchased .1 † Based on net assets. See notes to financial statements. 20 STATEMENT OF FUTURES June 30, 2017 (Unaudited) Contracts Market Value Covered by Contracts ($) Expiration Unrealized Appreciation (Depreciation) ($) Futures Long Australian 3 Year Bond 3,605 309,367,473 September 2017 (1,904,008) Japanese 10 Year Bond 58 77,407,246 September 2017 (154,972) Long Term French Government Future 222 37,648,263 September 2017 (445,558) U.S. Treasury 10 Year Notes 2,342 293,994,187 September 2017 (493,372) U.S. Treasury 5 Year Notes 2,660 313,443,594 September 2017 (709,734) Futures Short Australian 10 Year Bond 470 (46,693,938) September 2017 742,293 Euro 30 Year Bond 26 (4,855,883) September 2017 120,533 Euro-Bobl 373 (56,107,202) September 2017 634,305 Euro-Bond 839 (155,114,478) September 2017 2,905,030 Euro-Schatz 25 (3,193,743) September 2017 9,249 Long Gilt 194 (31,728,594) September 2017 462,158 U.S. Treasury Long Bond 131 (20,133,063) September 2017 (51,317) U.S. Treasury Ultra Long Bond 195 (32,345,625) September 2017 (359,865) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 21 STATEMENT OF OPTIONS WRITTEN June 30, 2017 (Unaudited) Face Amount Covered by Contracts ($) a Value ($) Call Options: South African Rand, July 2017 @ ZAR 15.06 26,400,000 - Put Options: New Zealand Dollar Cross Currency, September 2017 @ NZD 1.03 AUD 73,400,000 (239,525) Total Options Written (premiums received $725,466) a Face amount stated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar See notes to financial statements. 22 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2017 (Unaudited) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Purchases: Citigroup Indian Rupee, Expiring 8/24/2017 941,290,000 14,514,881 14,455,994 (58,887) HSBC Mexican New Peso, Expiring 8/25/2017 427,520,000 23,506,255 23,341,970 (164,285) JP Morgan Chase Bank Chilean Peso, Expiring 8/25/2017 9,200,000,000 13,803,206 13,837,229 34,023 Indonesian Rupiah, Expiring 8/25/2017 332,197,165,000 24,803,791 24,760,837 (42,954) Malaysian Ringgit, Expiring 8/25/2017 57,500,000 13,496,068 13,362,925 (133,143) UBS Swedish Krona, Expiring 7/31/2017 232,455,000 26,645,949 27,644,122 998,173 Sales: Bank of America Australian Dollar, Expiring 7/31/2017 54,915,000 41,609,919 42,188,955 (579,036) Canadian Dollar, Expiring 7/31/2017 150,910,000 113,832,054 116,444,429 (2,612,375) Japanese Yen, Expiring 7/31/2017 41,985,818,000 377,780,939 373,819,987 3,960,952 Thai Baht, Expiring 8/25/2017 244,260,000 7,163,680 7,190,554 (26,874) Barclays Bank Malaysian Ringgit, Expiring 8/25/2017 9,550,000 2,211,160 2,219,408 (8,248) 23 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) Citigroup Brazilian Real, Expiring 8/2/2017 49,205,000 14,750,142 14,741,569 8,573 Chilean Peso, Expiring 8/25/2017 9,200,000,000 13,806,765 13,837,229 (30,464) Colombian Peso, Expiring 8/25/2017 42,000,000,000 13,728,586 13,674,984 53,602 Euro, Expiring 7/31/2017 52,395,000 58,786,142 59,947,373 (1,161,231) Mexican New Peso, Expiring 8/25/2017 1,222,290,000 66,436,026 66,735,255 (299,229) Russian Ruble, Expiring 8/25/2017 1,035,270,000 17,850,842 17,336,971 513,871 South African Rand, Expiring 8/25/2017 429,780,000 32,991,479 32,531,086 460,393 South Korean Won, Expiring 8/25/2017 102,502,575,000 91,340,737 89,658,671 1,682,066 Taiwan Dollar, Expiring 8/25/2017 860,845,000 28,613,761 28,353,800 259,961 Goldman Sachs International Czech Koruna, Expiring 8/25/2017 67,100,000 2,872,382 2,944,942 (72,560) Euro, Expiring 7/31/2017 152,725,000 171,324,614 174,739,243 (3,414,629) Polish Zloty, Expiring 8/25/2017 156,225,000 41,752,412 42,146,365 (393,953) HSBC Australian Dollar, Expiring 7/31/2017 109,880,000 83,920,191 84,416,323 (496,132) Euro, Expiring 7/31/2017 36,720,000 41,194,332 42,012,932 (818,600) 24 Forward Foreign Currency Exchange Contracts Foreign Currency Amounts Cost/ Proceeds ($) Value ($) Unrealized Appreciation (Depreciation)($) Sales: (continued) HSBC (continued) Mexican New Peso, Expiring 7/3/2017 675,549,561 37,451,467 37,222,925 228,542 New Zealand Dollar, Expiring 7/31/2017 161,145,000 117,243,462 118,017,395 (773,933) JP Morgan Chase Bank Euro, Expiring 7/31/2017 104,125,000 116,806,176 119,133,892 (2,327,716) Israeli Shekel Expiring 8/25/2017 12,670,000 3,600,559 3,640,231 (39,672) Mexican New Peso, Expiring 8/25/2017 49,680,000 2,714,136 2,712,456 1,680 Turkish Lira, Expiring 8/25/2017 60,015,000 16,751,437 16,773,968 (22,531) UBS British Pound, Expiring 7/31/2017 62,100,000 79,078,140 80,969,128 (1,890,988) Euro, Expiring 7/3/2017 41,960,932 48,003,305 47,925,773 77,532 7/31/2017 6,570,000 7,368,814 7,517,020 (148,206) Norwegian Krone, Expiring 7/31/2017 67,065,000 7,864,805 8,038,505 (173,700) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 25 STATEMENT OF SWAP AGREEMENTS June 30, 2017 (Unaudited) Centrally Cleared Interest Rate Swaps Notional Amount($) † Currency/ Floating Rate Counterparty (Pay) Receive Fixed Rate (%) Expiration Unrealized Appreciation (Depreciation) ($) 116,400,000 CAD - 6 Month LIBOR Bank of America 1.25 6/21/2019 (269,215) 24,700,000 CAD - 6 Month LIBOR Bank of America 1.84 6/21/2019 429,572 345,600,000 CAD - 6 Month LIBOR Bank of America 1.25 6/20/2019 (771,405) 70,800,000 CAD - 6 Month LIBOR Bank of America 1.84 6/20/2027 1,229,613 Gross Unrealized Appreciation Gross Unrealized Depreciation CAD—Canadian Dollar LIBOR—London Interbank Offered Rate † Clearing House-Chicago Mercantile Exchange
